Citation Nr: 9912658	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  95-06 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for gastric ulcer disease, 
claimed as secondary to medication for service-connected knee 
disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from February 1969 to May 
1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In October 1983, the veteran was notified of a rating action 
of that month which denied service connection for sinusitis.  
No appeal was taken.  In a May 1994 notice of disagreement 
(NOD) the veteran applied to reopen that claim.  However, as 
yet the RO has not adjudicated this matter.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  


FINDINGS OF FACTS

1.  The veteran is service-connected for residuals of surgery 
of each knee, with each knee being rated 20 percent 
disabling, and for hearing loss of the left ear, assigned a 
noncompensable rating.  

2.  The veteran's gastric ulcer disease is secondary to 
medication for service-connected knee disabilities.   


CONCLUSION OF LAW

Gastric ulcer disease is secondary to medication for service-
connected knee disabilities.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.310(a) (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim is plausible and thus "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), because the 
veteran has current gastrointestinal disability and there is 
some evidence indicating an etiological relationship between 
that disability and medication taken for his service-
connected residuals of medical meniscectomies of the knees.  
According, the duty to assist attaches under 38 U.S.C.A. 
§ 5107(a).  It is the determination of the Board that the 
evidentiary record is sufficient both in scope and in depth 
for a fair, impartial, and fully informed appellate decision.  

It is neither claimed nor shown that gastric ulcer disease 
was incurred in or aggravated during either period of active 
military service or that it manifested within one year of 
either period of active service.  Indeed, service medical 
records are negative for gastric ulcer disease, although they 
do reflect acute and transitory gastrointestinal symptoms.  
The service medical records also reflect, as contended, that 
the veteran took high doses of aspirin for his service-
connected knee disabilities and, at one time, was to be 
placed on nonsteroidal anti-inflammatory medication.  

The veteran has stated that he was prescribed a large dose of 
aspirin for his service-connected disabilities of the knees 
at service discharge and that he continued to take high doses 
of aspirin after service.  

Private clinical records reflect that upper gastrointestinal 
X-ray series in February and April 1985 revealed a gastric 
ulcer crater.  

A March 1989 clinical record from James S. Strohecker, MD, 
reflects that the veteran had a lifelong history of burning 
epigastric discomfort.  Dr. Strohecker noted that the veteran 
had had this for approximately 20 years before it was found 
that he had a gastric ulcer.  He further indicated that the 
veteran had been treated with "H2" blockers and seemed to 
do quite well.  In a March 1989 statement, Dr. Strohecker 
stated that he suspected that the veteran had lifelong peptic 
ulcer disease and it was suspected that he was a 
hypersecretor of acid.  

On file are private clinical records dated in 1996.  In 
September 1996, it was reported that the veteran had had some 
stomach trouble with some nonsteroidal anti-inflammatory 
medication but had taken Relafen before without problems.  In 
November 1996, it was noted that he took Prilosec and 
occasionally noticed some heartburn.  The assessment was 
gastroesophageal reflux disease (GERD). 

On VA joint examination in March 1997, it was reported that 
the veteran took periodic courses of Relafen for 
approximately one week a month to control severe knee pain.  
He reported that he was unable to take nonsteroidal anti-
inflammatory medications on a regular basis due to an ulcer.  
He stated that when discharged from service he was taking 16 
tablets of aspirin daily, at which point he was having severe 
epigastric pain and had been diagnosed as having an ulcer.  
He had then discontinued all nonsteroidal anti-inflammatory 
medications and had been maintained on Prilosec but 
occasionally required Relafen which upset his stomach.  The 
diagnoses included gastric ulcer disease secondary to 
nonsteroidal anti-inflammatory medication to control knee 
pain.  

On VA gastrointestinal examination in March 1997, the veteran 
reported having some episodes of epigastric burning prior to 
1985 but nothing of such significance as to require 
treatment.  He reported now having epigastric pain about once 
monthly despite medication.  He did not use aspirins but did 
use Relafen occasionally for knee pain.  He smoked cigarettes 
and drank large amounts of caffeine daily.  The impression 
was dyspepsia.  It was stated that the dyspepsia "possibly 
could be related to the nonsteroidal use" although he did 
not really give a history of significant sustained use of 
nonsteroidal anti-inflammatory medication.  Other factors 
which could exacerbate his dyspepsia were his smoking and his 
large consumption of caffeine.  

Additional private clinical records on file include records 
dated in 1997 and 1998. In July 1997, it was noted that the 
veteran's taking of nonsteroidal anti-inflammatory medication 
was an issue because of previous gastrointestinal problems.  
In February 1998, it was noted that he was not able to 
tolerate nonsteroidal anti-inflammatory medication because of 
reflux.  In March 1998, it was noted that he had stopped 
taking Prilosec for 3 days to see how he would do with 
respect to reflux but that the reflux recurred with that 
medication.  In April 1998, it was noted that numerous 
nonsteroidal anti-inflammatory medications had been tried, 
much of which he could not tolerate because of significant 
GERD/PUD (peptic ulcer disease).


Service connection may be established for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disorder also 
warrants secondary service connection, to the degree of 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  

One VA physician in March 1997 indicated that there was a 
possibility of a relationship between the veteran's 
gastrointestinal pathology and medication for control of pain 
stemming from his service-connected disabilities of the knees 
but that the veteran had no significant sustained use of 
nonsteroidal anti-inflammatory medication.  On the other 
hand, a review of the private clinical records over the years 
reveals that private physicians were concerned about this 
very matter for a number of years.  In this regard, there is 
nothing which indicates that the claim file was available for 
review by that VA examiner in March 1997.  Another VA 
examiner in March 1997 had no such reservations and 
categorically stated that the veteran's gastric ulcer disease 
was secondary to nonsteroidal anti-inflammatory medication.  
While Dr. Strohecker suggests that the veteran had a lifelong 
history of being a hypersecretor and having epigastric 
discomfort for about 20 years before a gastric ulcer was 
found, a review of the service medical records over more than 
a decade prior to gastric ulcers being documented in 1985 
reflects that the veteran did not have the type of epigastric 
symptoms which Dr. Strohecker only suspected.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, it is the 
judgment of the Board that the preponderance of the evidence 
is in favor of the claim because there is insufficient 
evidence to rebut the categorical opinion of one of the 
March 1997 VA examiners, including the possibility of other 
possible contributing factors suggested by the other March 
1997 VA examiner.  Accordingly, service connection for 
gastric ulcer disease is warranted.  


ORDER

The claim for entitlement to service connection for gastric 
ulcer disease, claimed as secondary to medication for 
service-connected knee disabilities, is granted.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

